DETAILED ACTION
The Amendment filed 2/3/2022 has been entered. Claims 11-13,15-25,31,33-37 remain pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33,34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 33,34 recites “a reference circle of the gears” is unclear as it is not by itself a known term in the art. Specifically terminology known and used is the Root Diameter being the diameter of a circle around the bottom of the gear tooth and the Base circle which is the circle from which the tooth profile is generated. As such it is unclear which of these two known terms ‘reference circle’ is meant to be as it is not defined in the specification.
 Claim 33,34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 33,34 recites “alternatively” multiple times, but it is unclear which portions of the claim are meant to be viewed as alternative to each other, as such the intended scopes are unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 11,20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20160265506 to Kimura in view of US Publication 20130200626 to Sidenmark.
As to claim 11, Kimura discloses a rope control mechanism, comprises: a frame (100), a linear-rotary motion conversion mechanism (Float surface device Fig 1 as implemented in embodiment of Figure 3), a rotating member of the linear-rotary motion conversion mechanism (5); a top of the frame is connected to a Wave Energy Collection and Conversion System (2, generator turns wave energy into power, connected to top of frame 100) 

when the linear-rotary motion conversion mechanism is the friction wheel and rope type (5), one end of the rope is connected to the gravity anchor (8), and the other end extends upward to pass through a fairlead/double-roller chock installed at the bottom end of the frame (Fig 7, obvious to use two one for the line up, one for the line down to prevent tanglement in heavy seas Par 0140), then passes around a friction wheel (5), and extends downward to pass through another fairlead/double-roller chock installed at the bottom end of the frame (Fig 1,3), and continues to extend downward to be finally connected to a counterweight (7, Fig 3);
the rope/welded chain between the aforementioned rotating member of the linear-rotary motion conversion mechanism and the gravity anchor is defined as an energy harvesting line (arbitrary designation; 6 on the left Fig 1); the rope/welded chain/ between the rotating member of the linear-rotary motion 
While Kimura discloses a rotating member on a shaft (at 5) and connected to a shaft of a generator (done via gearing 9), it does not expressly disclose
 an electric brake;  a rotating member of the linear-rotary motion conversion mechanism is coupled to a rotor of the electric brake by a main shaft, or linked with the rotor of the electric brake through a chain/gear/belt transmission mechanism; a stator of the electric brake is fixed on the frame, and the main shaft of the rotating member of the linear- rotary motion conversion mechanism is installed on the frame through a bearing and housing.
Sidenmark discloses a frame (3), a linear-rotary motion conversion mechanism (Fig 3b,4a,4b), and an electric brake (49,88);  a rotating member (9,15) of the linear-rotary motion conversion mechanism is coupled to a rotor of the electric brake (49, alt rotor at 88 Fig 9a and present proximate 60 Fig 4a) by a main shaft (11 via 56 to 69), or linked with the rotor of the electric brake through a chain/gear/belt transmission mechanism (11 via 56 to 69); a stator of the electric brake is fixed on the frame (43, 88 Fig 9a), and the main shaft of the rotating member of the linear- rotary motion conversion mechanism is installed on the frame through a bearing (Par 0022) and housing (11 through frame section 44 alt 11’ at far walls of frame 3)
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kimura to include an electric brake; a rotating member of the linear-rotary motion conversion mechanism is coupled to a rotor of the electric Sidenmark : Par 0083).
As to claim 20, Kimura discloses the frame of the rope control mechanism is a semi-enclosed housing with an opening only at its bottom, and the rotating member of the linear-rotary motion conversion mechanism, the main shaft and its bearing & housing, and the electric brake are all installed inside the inner cavity of the frame (Kimura: Fig 1; Sidenmark: Fig 4a).

Claims 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20160265506 to Kimura as applied to Claim 11 above and further in view of US Patent 8310077 to Pearce.
As to claim 22, Kimura does not expressly disclose the lower segment of the energy harvesting line is a chain, and a point on the chain is connected to the gravity anchor by a quick link.
Pearce discloses using a chain to connect to a weighted underwater anchor member with a quick release (Claim 28,29).
Kimura to include the use of a chain as a mere replacement of parts of suitable strength and durability, and to use a quick release mechanism using the teachings of Pearce so as to quickly and easily detach from the gravity anchor to service the system as necessary or tow the system inland for service as necessary.

Allowable Subject Matter
Claims 12,13,15,16-19,21,23-25,31 objected to as being dependent upon a rejected base claim or presently standing rejected under a 112 issue, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any 112 issues presently.

Response to Arguments
Applicant’s arguments with respect to claims have been considered.
While applicant argues that several amended claims include limitations of the indicated allowable subject matter of previously dependent claims, the limitations brought in do not include all the limitations of the previously indicated claims, such as claim 23 into claim 11. With regards to Applicant’s argument that Claim 11 is allowable due to the included limitations of Claim 23 the examiner is unconvinced.  The limitation of a WEC attached to the frame is broadly able to be interpreted as the generator attached to the frame in the prior art (see rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746